Case 8:21-cv-00880-WFJ-CPT Document 1 Filed 04/13/21 Page 1 of 8 PagelD 1

rILED
UNITED STATES DISTRICT COURT
DISTRICT OF FLORIDA
TAMPA DIVISION “PST 19 pe peas
shee POPE E235
5 .
Iasia Ebony Owens :
§
Plaintiff :
:
USAA FEDERAL SAVING :
CASE NO.
BANK §
Barcy 880 WES=-ceT
Defendants §
§
§
§
§
§
PLAINTIFFS’ ORIGINAL VERIFIED COMP TAND T FOR
INJUNCTION
TO THE HONORABLE COURT:

COME NOW, IASIA OWENS (“Plaintiff”) and their filed Original Complaint and would
show the court as follows:

I.
PARTIES

1. Plaintiff Iasia Owens is a female adult, consumer, and natural person pursuant 15 USC
1692a(3) of sound mind. Plaintiff has a place of abode which is Plaintiff’s location

information 5138 Flowing Oar Rd, Wimauma, F1 33598-2227.
Case 8:21-cv-00880-WFJ-CPT Document 1 Filed 04/13/21 Page 2 of 8 PagelD 2

2. Defendant USAA Federal Savings Bank (“USAA”) is National Bank established and
operating within the United States with its principal office located in San Antonio, TX, and at all
times material hereto was authorized and was doing business in the state of Florida.

Il
JURISDICTION AND VENUE

3. Plaintiffs’ complaint arises under the United States Constitution and federal statutes.

This court has jurisdiction over this action under 28 U.S.C. § 1331, 28 U.S.C. § 1332 28 U.S.C. §
1337, 28 U.S.C. § 89(b) where the acts and transactions giving rise to Plaintiff’s occurred in this
district, where the Plaintiff resides in the district and/or where Defendant transacts business in

this district.

Ill
FACTUALALLEGATIONS

4. USAA alleges and claims Plaintiff is indebted to USAA as of October 2019 in regards to a

“credit card”, “loan” and auto “loan”. Plaintiff vehemently opposes the validity and legitimacy of

USAA’s claim of alleged debt owed by Plaintiff.

5. Plaintiff came into knowledge of the loan arrears via monthly loan statements issued by

USAA covering the period between November 2019 to date. A true and accurate copy of that

affidavit of the monthly statements attached hereto, marked PLAINTIFF’S EXHIBIT B, and by

this reference is incorporated herein.

6. Upon receipt of monthly statements issued by USAA, Plaintiff served USAA with cease and
desist demanding USAA cease all further communication with Plaintiff henceforth. Despite
the service of several cease and desist, USAA has continued to pester Plaintiff with

communications.
Case 8:21-cv-00880-WFJ-CPT Document1 Filed 04/13/21 Page 3 of 8 PagelD 3

7, On or about November 9", 2020, Plaintiff issued USAA with a debt validation notice
together with an affidavit of truth dated the same day. USAA neither acknowledged receipt of
the notice, neither did USAA issue Plaintiff with debt validation documents.

8. On or about December 2", 2020, Plaintiff issued further affidavit of truth. On January 11°,
2021, Plaintiff issued further Affidavit of truth.

9. On February 15", 2021, Plaintiff lodged a complaint with the Financial Consumer Protection
Bureau (“FCPB”) who in turn lodged an inquiry with USAA.

10. On February 16%, 2021, and subsequently on March 8", 2021, Plaintiff issued upon USAA
Notice of Default and Opportunity to Cure.

11. True to USAA character, no response was issued to address the issues raised via paragraph 8,
9 and 10 above.

12. Pursuant to the definition of the terms “debt” as provided under 15 U.S.C. § 1692a(5); “debt
collector” as provided under 15 U.S.C § 1692a(6) read together with 15 U.S.C § 1692a(6)(F)
and 15 U.S.C § 1692f(6); “consumer” as provided under 15 U.S.C § 1602(i); and “credit
card” as provided under 15 U.S.C § 1602(m), Plaintiff raises a cause of action as follows.

13. IV
CAUSE OF ACTION IL

14. USAA without the consent of Plaintiff, commenced communication with Plaintiff .

15. USAA sent Plaintiff monthly loan statements for the period between November 2019 to date
encouraging the Plaintiff to make payments on the alleged debts.

16. At no point has Plaintiff authorized USAA to initiate any form of communication with
Plaintiff in connection with the repayment of this alleged debt.

17. Plaintiff pursuant to 15 U.S.C. § 1692c(c) issued notice to USAA to cease and desist from all

further communication.
Case 8:21-cv-00880-WFJ-CPT Document1 Filed 04/13/21 Page 4 of 8 PagelD 4

18. In light of the above, actions by USAA violated the requirements provided under 15 U.S.C. §
1692b(2), 15 U.S.C. § 1692c(a) and 15 U.S.C. § 1692c(c).

19. Plaintiff is entitled to compensation and costs of suit.

CAUSE OF ACTION II

20. USAA owed a duty to notify Plaintiff and ought to have obtained Plaintiff’s consent prior to
disclosing private information to third parties.

21. The disclosure of Plaintiff’s non-public personal information to non-affiliated third parties by
USAA without prior consent/waiver by the Plaintiff is a violation of the Plaintiff's privacy of
information in conjunction with 15 U.S.C. § 6802(b)(B).

22. In light of the above, Plaintiff is entitled to compensation and costs of suit.

CAUSE OF ACTION II

23. USAA knowingly and willfully did not include “total sale price” as the “finance charge”.

24. USAA failed to disclose all charges to be accrued under the alleged loan advanced.

25. USAA failed to disclose to Plaintiff option to include insurance in the purchase via finance
charge.

26. USAA failed to disclose the finance charge clearly and conspicuously.

27. USAA in violation of 15 U.S.C. § 1611(1) willfully and knowingly provided Plaintiff with
false, misleading, inaccurate, and deceptive information.

28. In light of the above, USAA is in violation of 15 U.S.C. § 1605(c), 15 U.S.C. § 1632(a), 15
US.C. § 1605(a).

29. Plaintiff is entitled to compensation and costs of suit.

CAUSE OF ACTION IV.
30. This consumer credit transaction was subject to the Plaintiff’s right of rescission as

described by 15 U.S.C § 1635 and Regulation Z § 226.23 (12C.F.R. § 226.23).
Case 8:21-cv-00880-WFJ-CPT Document1 Filed 04/13/21 Page 5 of 8 PagelD 5

31. In the course of this consumer credit transaction, USAA violated 15 U.S.C. § 1635(a) and

Regulation Z 226.23(b) by failing to deliver to the Plaintiff two copies of a notice of the

right to rescind that:
a) Identified the transaction.
b) Clearly and conspicuously disclosed the security interest in the Plaintiff’s home.
c) Clearly and conspicuously disclosed the Plaintiff’s right to rescind the transaction.
d) Clearly and conspicuously disclosed how to exercise the right to rescind the

transaction, with a form for that purpose, designating the address of USAA place of

business.

e)
f)

Clearly and conspicuously disclosed the effects of rescission.

Clearly and conspicuously disclosed the date the rescission period expired.

32. Clearly and conspicuously disclosed the date the rescission period expired.

CAUSE OF ACTION V.

33. Contrary to 15 USC 1692b(5) USAA has used symbols indicating USAA is in the business

of Debt Collection. These symbols have been displayed on all envelopes and contents of

communications sent to and received by Plaintiff and CFPB.

34.

v
RELIEF REQUESTED

WHEREFORE, it is respectfully prayed that this Court:

Assume jurisdiction of this case;

Declare alleged consumer loan agreement void for misrepresentation occasioned
by USAA;

Declare the loan agreement with USAA invalid for lacking Plaintiff consent.
Order USAA to take all necessary action to zero out the balance on account

ending in 9709 and discharge the Plaintiff of all alleged liability.
Case 8:21-cv-00880-WFJ-CPT Document1 Filed 04/13/21 Page 6 of 8 PagelD 6

E. USAA to take all necessary action to withdraw the alleged debt from the
Plaintiff’s credit report.

F._ Award the Plaintiff statutory damages for the disclosure violations in the amount
of twice the finance charge in connection with this transaction as provided under
15 U.S.C. § 1640(a)

G. | Award the Plaintiff statutory damages for USAA failure to issue Plaintiff with
proper rescission forms, in the amount of twice the finance charge in connection
with this transaction as provided under 15 U.S.C. § 1640(a)

H. Award actual damages in the amount of $250,000.

iH Award the Plaintiff costs.

J: Award such other and further relief as the Court deems just and proper.

Respectfully submitted,
(\ | 5
TFT)

5138 Flowing Oar Rd, Wimauma, Fl 33598

lasia Owens

iasia.owens2(M@gmail.com

727-612-4630
Case 8:21-cv-00880-WFJ-CPT Document1 Filed 04/13/21 Page 7 of 8 PagelD 7

VERIFICATION

1, Iasia Ebony Owens, being duly sworn depose and say that I am the Plaintiff in the above
entitled action, that I have read the foregoing Complaint and know the contents thereof. That the

same is true of my own knowledge except as to those matters and things stated upon information

and belief, and as to those things, I believe them to be C

_ in ” presence : a — —

Swo and subscribed before me this the \. > day of Avgs\ , 2021.

ae, LEVI LEWIS
+ MY COMMISSION # HH 060487

 

       
   

ey i EXPIRES: November 4, 2024
“THBvENe™ Bonded Thru Notiry Public Underwntars

 

Notary Public
Low bons: >
(Printed name of Notary Public)

My Commission Expires: L/ a) ae Jo 2 eI
Case 8:21-cv-00880-WFJ-CPT Document 1 Filed 04/13/21 Page 8 of 8 PagelD 8

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was sent on the
(Date) day of (Month) (Year) by regular U.S. mail, by facsimile, or certified mail, return receipt

requested, to the following parties or attorneys of record:

(Name of Defendant’s Attorney), Attorney at Law
